FILED
                                                        United States Court of Appeals
                         UNITED STATES COURT OF APPEALS         Tenth Circuit

                                     TENTH CIRCUIT                          January 10, 2012

                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court


 DANNY LEE GORDON,

           Petitioner - Appellant,                           No. 11-6262
                                                      (D.C. No. 5:11-CV-00602-C)
 v.                                                          (W.D. Okla.)

 ERIC FRANKLIN, WARDEN,

           Respondent - Appellee.


               ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before BRISCOE, Chief Judge, MURPHY and MATHESON, Circuit Judges.


       Petitioner Danny Lee Gordon, an Oklahoma state prisoner proceeding pro se,

seeks a certificate of appealabilty (“COA”) to appeal the district court’s dismissal of his

habeas petition brought pursuant to 28 U.S.C. § 2254. The district court dismissed Mr.

Gordon’s petition as untimely. We have jurisdiction under 28 U.S.C. § 1291. We deny

Mr. Gordon’s request for a COA and dismiss this matter.

                                     I.   BACKGROUND




       *
        This order is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       On October 8, 1999, Mr. Gordon entered Alford pleas1 on charges of assault and

battery with intent to kill and attempted first degree arson. He also pled nolo contendere

to first degree arson. Mr. Gordon did not seek to withdraw his pleas or to appeal his

convictions in state court.

       On January 5, 2010, Mr. Gordon filed a petition for post-conviction relief in

Oklahoma state district court. After that court denied relief, he appealed to the Oklahoma

Criminal Court of Appeals (“OCCA”). The OCCA affirmed the district court’s denial of

post-conviction relief on August 26, 2010.

       On May 27, 2011, Mr. Gordon filed his federal habeas petition. He argued that (1)

the State and his defense counsel misrepresented the terms of his plea agreement in

violation of due process under the Fourteenth Amendment; (2) in his post-conviction

challenge, the state district court violated his Fourteenth Amendment due process rights

by failing to address issues that he raised; and (3) in his post-conviction proceedings, the

OCCA violated his Fourteenth Amendment due process rights by failing to address issues

that he raised and by denying Mr. Gordon’s motions to supplement the record and for an

evidentiary hearing.

       The federal district court referred Mr. Gordon’s habeas petition to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B). The magistrate judge entered a Report and


       1
        An Alford plea is “denominated as a guilty plea but accompanied by protestations
of innocence.” United States v. Bounocore, 416 F.3d 1124, 1128 n.2 (10th Cir. 2005);
see also North Carolina v. Alford, 400 U.S. 25, 37 (1970) (“An individual accused of
crime may voluntarily, knowingly, and understandingly consent to the imposition of a
prison sentence even if he is unwilling or unable to admit his participation in the acts
constituting the crime.”).
                                              2
Recommendation on August 12, 2011, and Mr. Gordon timely objected. The district

court adopted the magistrate judge’s recommendations, dismissed Mr. Gordon’s habeas

petition as untimely, denied Mr. Gordon’s request for a COA, and denied Mr. Gordon’s

request to proceed in forma pauperis on appeal. Mr. Gordon filed a timely notice of

appeal on October 6, 2011.

                                     II.    DISCUSSION

       A habeas petitioner cannot appeal from a denial of his petition unless he first

obtains a COA. 28 U.S.C. § 2253(c)(1). A COA is appropriate “only if the applicant has

made a substantial showing of the denial of a constitutional right.” Id. § 2253(c)(2).

When, as here, the district court denies a habeas petition on procedural grounds without

reaching the underlying constitutional claims, a COA should issue only when the

petitioner demonstrates “that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason would

find it debatable whether the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000).

       A. Timeliness of Habeas Petition

       The district court denied Mr. Gordon’s habeas petition as untimely and therefore

did not reach the merits of Mr. Gordon’s constitutional claims. The Antiterrorism and

Effective Death Penalty Act (“AEDPA”) established a one-year statute of limitations to

bring habeas petitions under 28 U.S.C. § 2254. See 28 U.S.C. § 2244(d)(1). The statute

of limitations commences on the latest of four dates. Id. The district court correctly

found that the relevant triggering date for Mr. Gordon’s claims was “the date on which

                                              3
the judgment became final by the conclusion of direct review or the expiration of the time

for seeking such review.” Id. § 2244(d)(1)(A).

       In Oklahoma state courts a defendant must apply to withdraw a plea of guilty or

nolo contendere within ten days of the judgment and sentence. Oklahoma Court of

Criminal Appeals Rule 4.2(A). Because Mr. Gordon did not file an application to

withdraw his pleas, his convictions became final on October 18, 1999.

       Accordingly, under 28 U.S.C. 2244(d)(1)(A), Mr. Gordon’s one-year statute of

limitations period began on October 19, 1999, and ended on October 19, 2000. See

Harris v. Dinwiddie, 642 F.3d 902, 907 n.6 (10th Cir. 2011). Mr. Gordon filed his

habeas petition on May 27, 2011, more than a decade later. Thus, we agree with the

district court that his petition was untimely, absent any tolling events.

       B. Statutory Tolling

       During the pendency of state post-conviction relief proceedings, the one-year

statute of limitations period is tolled. 28 U.S.C. § 2244(d)(2). This is the only statutory

tolling possibility that appears in the record. Mr. Gordon applied for post-conviction

relief in state court on January 5, 2010. However, “[o]nly state petitions for post-

conviction relief filed within the one year allowed by AEDPA will toll the statute of

limitations.” Clark v. Oklahoma, 468 F.3d 711, 714 (10th Cir. 2006). Mr. Gordon’s

petition for state post-conviction relief cannot be the basis for statutory tolling because it

was not filed during the one-year statutory period. We therefore agree with the district

court that Mr. Gordon’s habeas petition is not eligible for statutory tolling.

       C. Equitable Tolling

                                               4
       To qualify for equitable tolling, a petitioner must demonstrate “(1) that he has

been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in

his way and prevented timely filing.” Holland v. Florida, 130 S. Ct. 2549, 2562 (2010)

(quotations omitted).

       Mr. Gordon argues that ineffective assistance of counsel during his plea

negotiations led him to plead guilty when he would otherwise have elected to proceed to

trial. Additionally, Mr. Gordon contends that he chose not to appeal his convictions

because counsel advised him that “no issues of merit warranted the filing of a notice of

intent to appeal.” Aplt. Br. at 17. His counsel’s failings, Mr. Gordon asserts, warrant

equitable tolling.2

       Mr. Gordon, however, offers no explanation for his failure to pursue his claim for

over a decade. Even if the assistance of Mr. Gordon’s counsel were so deficient as to

meet the “extraordinary circumstance” element of equitable tolling, Mr. Gordon has not

shown he pursued his claims with diligence. See Holland, 130 S. Ct. at 2562. We agree

with the district court that equitable tolling is not warranted.

                                     III.   CONCLUSION


       2
         When Mr. Gordon accepted his plea agreement, he understood that the state
would not prosecute him for an additional charge of bigamy. He now argues that
Oklahoma’s courts lacked jurisdiction over the bigamy charge. Because the
prosecution’s agreement not to prosecute him for bigamy was a condition of his plea
agreement, Mr. Gordon further argues that the Oklahoma courts lacked jurisdiction over
his entire plea agreement. The OCCA rejected this jurisdictional challenge during his
post-conviction proceedings, and “[w]e will not second guess a state court’s application
or interpretation of state law on a petition for habeas unless such application or
interpretation violates federal law.” Bowser v. Boggs, 20 F.3d 1060, 1065 (10th Cir.
1994).
                                               5
       We find that reasonable jurists could not debate the district court’s denial of Mr.

Gordon’s petition on the ground that it was untimely. See Slack, 529 U.S. at 484. His

filing was outside of the statute of limitations period and there are no grounds for tolling

the statute. As such, we deny Mr. Gordon’s request for a COA and dismiss this matter.

We also deny Mr. Gordon’s request to proceed in forma pauperis. Mr. Gordon’s motion

to supplement the record on appeal is granted.

                                           ENTERED FOR THE COURT



                                           Scott M. Matheson, Jr.
                                           Circuit Judge




                                              6